Exhibit 99.1 For Further Information Contact: Proxim Wireless Brian Sereda Chief Financial Officer (408) 542-5303 PROXIM WIRELESS REPORTS FOURTH QUARTER AND FULL FISCAL YEAR 2007 FINANCIAL RESULTS San Jose, CA, March 4, 2008 – Proxim Wireless Corporation (NASDAQ: PRXM), a leader in core-to-client solutions for wireless networks, today released financial results for the fourth quarter and full fiscal year ended December 31, 2007. Revenues for the fourth quarter were $14.6 million, compared to $16.9 million for the quarter ended September 30, 2007 and $17.7 million for the quarter ended December 31, 2006. In the fourth quarter ended December 31, 2007, the company recorded an impairment charge of $10.6 million, which consisted of a $2.5 million charge for excess and obsolete inventory and an $8.1 million charge for impairment of goodwill. Including the inventory charge, gross margins for the quarter ended December 31, 2007 were 32.9%, compared with 49.0% in the quarter ended September 30, 2007 and 46.4% in the quarter ended December 31, 2006.Excluding the inventory charge, gross margins for the quarter ended December 31, 2007 were 49.8%. Net loss on a GAAP basis for the quarter ending December 31, 2007 was $13.0 million, or $0.52 per share, compared with $2.7 million, or $0.11 per share, for the quarter ended September 30, 2007 and $2.0 million, or $0.09 per share, for the quarter ended December 31, 2006.Net loss on a non-GAAP basis, which excludes the inventory charge, discontinued operations, depreciation of fixed assets, amortization of intangible assets, and stock based compensation, was $1.2 million, or $0.05 per share. “Revenues are lower primarily due to disappointing sales results in the Americas,” said Pankaj Manglik, president and chief executive officer of Proxim Wireless.“We have taken actions to address this, including appointing a seasoned Proxim Sales executive, Lionel Chmilewsky, to head worldwide sales and re-invigorating our US sales channels.Despite the lower revenue in the quarter, gross margins reached the highest we’ve seen in the last two years, adjusted for the inventory charge, and we were able to improve cash from operations – a testament to the improvements we have made to our cost structure.Now, as the new CEO of Proxim Wireless, my priority is to turn my focus from operational successes to generating revenue growth with Proxim’s complete core-to-client product portfolio.” For fiscal year 2007, Proxim reported revenue of $66.3 million, net loss on a GAAP basis of $19.1 million, or $0.82 per share. Highlights of recent press announcements include: · Introduction of a new product extending Quickbridge line: the QuickBridge 60250 · Announcement of Proxim’s unit leadership in EMEA and ROW geographies in the Dell'Oro Group's Wi-Fi mesh market share report for the third quarter of 2007 · Proxim Wireless won Frost & Sullivan’s 2008 Award for Innovation of the Year for its MeshMax product line · Announcement of deployment of a wireless system using Proxim's equipment for social inclusion in the county of Renfrewshire in Scotland · Announcement that Proxim supplied broadband wireless equipment for the 50th running of the Daytona 500 Conference Call Information Proxim Wireless will host a conference call to discuss the release, financial results, and related developments at the company today, Tuesday, March 4, 2008, starting at 5:00 P.M., Eastern Standard Time. The discussion may include forward-looking information. To participate in this conference call, please dial 877-852-6578 (or +1 719-325-4842 for international callers), confirmation code 8227547 for all callers, at least ten minutes before the starting time. The conference call will also be broadcast live over the Internet. Investors and others are invited to visit Proxim’s website at http://www.proxim.com to access this broadcast. Replays will be available telephonically for approximately one week by dialing 888-203-1112 for domestic callers and +1-719-457-0820 for international callers, confirmation code 8227547 for all callers, and over the Internet for approximately 90 days at Proxim’s website at http://www.proxim.com. About Proxim Wireless Proxim Wireless Corporation (NASDAQ: PRXM) isa leader incore-to-client solutions for broadband wireless networks. Our systems enable a variety of wireless applications including security and surveillance, VoIP, last mile access, enterprise LAN and Point to Point backhaul. We have shipped more than 1.5 million wireless devices to more than 200,000 customers worldwide. Proxim is ISO-9001 certified.Information about Proxim can be found at www.proxim.com. For investor relations information, e-mail ir@proxim.com or call 408-542-5303. Use of Non-GAAP Financial Information To supplement Proxim Wireless’ condensed consolidated financial statements presented in accordance with GAAP, Proxim uses certain measures of financial performance that are non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission.These non-GAAP measures may include gross margin, net income (loss), and net income (loss) per share data that are adjusted from results based on GAAP to exclude certain expenses, gains, and losses.These non-GAAP measures are provided to enhance investors’ overall understanding of Proxim’s current financial performance and Proxim’s prospects for the future.Specifically, Proxim believes the non-GAAP measures provide useful information to both management and investors by excluding certain expenses that may not be indicative of its core operating results.These measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for, or superior to, GAAP results.These non-GAAP measures included in this press release have been reconciled to the GAAP results in the attached tables. Safe Harbor Statement Statements in this press release that are not statements of historical facts are forward-looking statements that involve risks, uncertainties, and assumptions.Proxim Wireless’ actual results may differ materially from the results anticipated in these forward-looking statements.The forward-looking statements involve risks and uncertainties that could contribute to such differences including those relating to and arising from the ongoing uncertainty in the telecommunications industry and larger economy; our ability to increase our sales in the Americas and elsewhere; the intense competition in our industries and resulting impacts on our pricing, gross margins, and general financial performance; time and costs associated with developing and launching new products; uncertainty about market acceptance of products we introduce; potential long sales cycles for new products such that there may be extended periods of time before new products contribute positively to our financial results; decisions we may make to delay or discontinue efforts to develop and introduce certain new products; time, costs, political considerations, typical multitude of constituencies, and other factors involved in evaluating, equipping, installing, and operating municipal networks; difficulties or delays in developing and supplying new products with the contemplated or desired features, performance, compliances, certifications, cost, price, and other characteristics and at the times and in the quantities contemplated or desired; the difficulties in predicting Proxim’s future financial performance; and the impacts and effects of any other strategic transactions Proxim may evaluate or consummate.Further information on these and other factors that could affect Proxim’s actual results is and will be included in filings made by Proxim from time to time with the Securities and Exchange Commission and in its other public statements. # # # PROXIM WIRELESS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, December 31, 2007 2006 Assets (unaudited) Current assets: Cash and cash equivalents $ 6,329 $ 10,290 Investment securities – available-for-sale 168 Accounts receivable, net 10,010 5,539 Inventory 7,154 10,142 Prepaid expenses 1,029 1,246 Total current assets 24,522 27,385 Property and equipment, net 2,542 2,660 Other Assets: Restricted cash 76 76 Goodwill - 7,922 Intangible assets, net 9,015 11,545 Deposits and prepaid expenses 255 287 Total other assets 9,346 19,830 Total assets $ 36,410 $ 49,875 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 12,985 $ 13,887 Deferred revenue 4,001 2,198 License agreement payable - current maturities 1,064 868 Total current liabilities 18,050 16,953 License agreement payable, net of current maturities 1,023 2,088 Total liabilities 19,073 19,041 Commitments and contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 4,500,000, none issued at December 31, 2007and
